Ruben Garza, Jr.Appellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 10, 2014

                                   No. 04-13-00331-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                    Ruben GARZA, Jr.,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2011CRJ000782-D1
                        Honorable Jose A. Lopez, Judge Presiding


                                      ORDER

       The Appellee’s motion for extension of time to file the brief is GRANTED IN PART.
Time is extended to April 9, 2014. No further extensions will be granted.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court